Flanagan, J.
Appellants were in possession of certain real estate in Marion County, Indiana. After due trial, the Marion Circuit Court entered judgment *567against them that they be dispossessed. They filed this action against the Sheriff of Marion County, seeking to enjoin him from enforcing execution of that judgment. The basis of the action was that appellants had suits pending seeking to set aside the involved judgment. The trial court refused to grant a temporary injunction and this appeal followed.
An application for a temporary injunction is addressed to the sound discretion of the trial court. Tuf-Tread Corp. v. Kilborn (1930), 202 Ind. 154, 172 N. E. 353. The appellants do not point out, nor do we find, any abuse of discretion by the trial court in this case.
Judgment affirmed.
Gilkison, J., not participating.
Note. — Reported in 114 N. E. 2d 639.